Dismissed and Memorandum Opinion filed March 17, 2005








Dismissed and Memorandum Opinion filed March 17, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01121-CV
______________
 
EUGENIO GARCIA and ISABEL GARCIA, Appellants
 
V.
 
MARIA
GUZMAN and REMAX PEARLAND SILVERLAKE, Appellees
 

 
On
Appeal from the 239th District Court
Brazoria
County, Texas
Trial
Court Cause No. 30704
 

 
M E M O R A N D U M   O P I N I O N




This is an attempted appeal from an interlocutory summary
judgment made final by an order of severance, signed September 28, 2004.  No motion for new trial was filed. Appellant=s notice of appeal, filed on October
29, 2004, was untimely and defective in that it was filed in the wrong trial
court cause number.  On January 20, 2005,
this court issued an order directing appellant to file a motion for extension
of time to file the notice of appeal and to file an amended notice of appeal,
both within ten days of the date of this court=s order.   The court noted in this order that, if
appellant failed to file the motion for extension and the amended notice of
appeal were not filed within ten days of our order (or by January 31, 2005),
this court would dismiss the appeal. 
Appellant has not complied with this court=s order of January 20, 2005. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 17, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.